United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                  No. 96-3725
                                  ___________

Alonzo Echols,                            *
                                          *
             Appellant,                   *
                                          *
    v.                                    * Appeal         from      the     United
States
                               * District Court for the
T h e Jones Store Co.; Monty Martin;                  *
      Western District of Missouri.
R u s s e l l England; Charles Sartain,               *
               [UNPUBLISHED]
                               *
            Appellees.         *
                          ___________

                                                  Submitted:                    June
5, 1997

                                                               Filed: June 10,
1997
                                  ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                      ___________

PER CURIAM.


      Alonzo Echols appeals from the district court's1 dismissal of his personal injury
action for failure to prosecute and to comply with court orders, and the denial of his
motion to reconsider. After reviewing the record and the parties' submissions, we


       1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
conclude that the district court did not abuse its discretion. See Sterling v. United




                                          -2-
States, 985 F.2d 411, 412 (8th Cir. 1993) (per curiam) (standard of review).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-